Citation Nr: 0630354	
Decision Date: 09/27/06    Archive Date: 10/04/06

DOCKET NO.  04-03 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease with atrial fibrillation, claimed as secondary to 
service-connected type II diabetes mellitus.

2.  Entitlement to a higher initial evaluation for type II 
diabetes mellitus, rated 20 percent disabling.

3.  Entitlement to a higher initial evaluation for peripheral 
neuropathy of the left lower extremity associated with type 
II diabetes mellitus, rated 10 percent disabling from May 8, 
2001 and 20 percent disabling from March 2, 2005.  

4.  Entitlement to a higher initial evaluation for peripheral 
neuropathy of the right lower extremity associated with type 
II diabetes mellitus, rated 10 percent disabling from May 8, 
2001 and 20 percent disabling from March 2, 2005.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1948 to 
October 1968.

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to adverse rating decisions issued by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  Appeal to the Board was 
perfected.  

A December 2005 memorandum indicates the veteran's desire to 
reschedule a VA compensation and pension (C&P) examination 
related to his claim for renal insufficiency; to file claims 
for service connection for peripheral vascular disease of the 
right lower extremity and amputation of the right forefoot, 
both claimed as secondary to service-connected type II 
diabetes mellitus; and to request a convalescent rating of 
100 percent pursuant to 38 C.F.R. § 4.30 for surgery 
performed in December 2005.  The record does not indicate 
that the RO has addressed these matters; they are REFERRED to 
the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's coronary artery disease with atrial 
fibrillation is proximately due to or the result of service-
connected type II diabetes mellitus.  

2.  The veteran's service-connected type II diabetes mellitus 
is manifested by the need for oral hypoglycemic agents and a 
restricted diet, but does not require insulin or the 
regulation of activities.

3.  The veteran's peripheral neuropathy of the left and right 
lower extremities is not shown to be more than mild prior to 
the VA examination on January 21, 2004.

4.  The report of the January 21, 2004 VA examination 
describes as moderate and the report of the March 2005 VA 
examination describes as moderately severe the veteran's 
peripheral neuropathy of the left and right lower extremities 
associated with type II diabetes mellitus.

5.  No more than moderate peripheral neuropathy of the left 
and right lower extremities associated with type II diabetes 
mellitus has been demonstrated as of January 21, 2004.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for coronary artery 
disease with atrial fibrillation, as secondary to service-
connected type II diabetes mellitus, have been met.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310(a) (2006).  

2.  The criteria for an initial evaluation greater than 20 
percent for service-connected type II diabetes mellitus have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.119, Diagnostic Code 7913 (2006).  

3.  Prior to January 21, 2004, the criteria for an initial 
evaluation greater than 10 percent for service-connected 
peripheral neuropathy of the left and right lower extremities 
associated with type II diabetes mellitus have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8521 (2006).  

4.  As of January 21, 2004, the criteria for an initial 
evaluation of 20 percent for service-connected peripheral 
neuropathy of the left and right lower extremities associated 
with type II diabetes mellitus have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8521 
(2006).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Service connection for coronary artery disease with 
atrial fibrillation, as secondary to service-connected 
type II diabetes mellitus

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).  Service 
connection may be established on a secondary basis for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  See 38 C.F.R. 
§ 3.310(a) (2006).  

The veteran contends that his service-connected type II 
diabetes mellitus has contributed to the development of 
coronary artery disease with atrial fibrillation.  See 
December 2002 statement in support of claim; April 2004 VA 
Form 9; March 2006 hearing transcript.  Service connection 
for type II diabetes mellitus has been in effect since March 
2002.  

A November 2003 letter from Dr. Calabria at the Batey 
Cardiovascular Center reports that the veteran's 
cardiovascular condition has largely been caused or 
contributed to by diabetes.  He notes that it is obvious 
diabetes affects the arterial system prior to definite 
elevation of blood sugar and, as such, the veteran has had 
"diabetic arteries" for many years.  

The veteran underwent a VA compensation and pension (C&P) 
heart examination in January 2004, at which time he was 
diagnosed with coronary artery disease, status post 
myocardial infarction, status post coronary angioplasty, 
status post coronary stenting, status post coronary artery 
bypass graft of three vessels.  The VA examiner noted that he 
had multiple risk factors for this condition and could not 
relate it to diabetes without resorting to speculation.  

Due to the conflicting opinions provided by the VA examiner 
and Dr. Calabria, the Board requested a medical advisory 
opinion on whether diabetes could have caused or aggravated 
the veteran's cardiac disease.  An August 2006 letter from 
Dr. Baldwa reports that a review of the veteran's medical 
records was conducted.  In pertinent part, Dr. Baldwa 
indicated that while diabetes is primarily a disease of 
abnormal glucose metabolism, its major pathologic effect on 
blood vessels has led some to classify it as a vascular 
disease.  In addition, the National Cholesterol Education 
Program considers diabetes to be a coronary disease 
equivalent in their lipid guidelines due to the fact that 
heart disease is so prevalent in diabetes.  Dr. Baldwa 
reported that the only thing that makes implicating diabetes 
as a cause of the veteran's coronary heart disease 
"speculative" is that it apparently pre-dates development 
of heart disease, since a formal diagnosis of diabetes was 
not made until 1998.  Dr. Baldwa further noted, however, that 
the veteran was advised to take diabetic precautions in the 
1980s, and indicated that undiagnosed diabetes and impaired 
glucose tolerance are common in patients with heart disease.  
Dr. Baldwa opined that it was at least as likely as not that 
the veteran's diagnosed cardiovascular disabilities were 
caused by his service-connected type II diabetes mellitus, 
and that it was highly likely that the cardiovascular 
disabilities were aggravated by diabetes.  Dr. Baldwa further 
opined that it was at least as likely as not that diabetes 
contributed to the development of atrial fibrillation by its 
impact on coronary disease.  

In further support of the veteran's claim, a March 2006 
letter from Dr. Wilkinson reports that the veteran is a long 
term patient of his who has multiple problems.  Dr. Wilkinson 
opines that it is very likely that the veteran's heart 
condition has been worsened by his type II diabetes mellitus 
and that it has caused him more problems with arrythmia, 
including atrial fibrillation.  

The medical opinions provided by the veteran's private 
physicians, and the medical advisory opinion sought by VA, 
support the veteran's claim.  As such, entitlement to service 
connection for coronary artery disease with atrial 
fibrillation as secondary to service-connected type II 
diabetes mellitus is warranted.  See 38 C.F.R. § 3.102 
(2006).  

II.	Increased rating claims

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2006).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2006).  

Because this appeal involves the initial ratings assigned for 
the diabetes and the peripheral neuropathy, the Board has 
considered whether a "staged" rating - that is, ratings at 
different levels for periods of time - is appropriate.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

	A.	Type II diabetes mellitus

The veteran has appealed the initial rating assigned for 
service-connected type II diabetes mellitus, which was 
granted on a presumptive basis with a disability evaluation 
of 20 percent under 38 C.F.R. § 4.119, Diagnostic Code 7913, 
effective July 9, 2001.  See March 2002 rating decision.  The 
RO subsequently assigned an earlier effective date of May 8, 
2001.  See March 2003 rating decision.  

Ratings higher than 20 percent under 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2006) all require insulin, restricted 
diet, and regulation of activities.  Ratings higher than 40 
percent also require additional criteria.  The evidence of 
record indicates that the veteran does not take insulin and 
has been encouraged to exercise.  See March 2003 VA C&P 
diabetes mellitus examination (takes only Metformin 500 mg 
three times a day); March 2005 VA diabetes mellitus 
examination (he has never taken insulin and has not been 
hospitalized specifically for diabetes).  

The Board acknowledges that records concerning the veteran's 
hospitalization from November 6 to December 9, 2005 show that 
the veteran's medications at admission included Metformin, 
but that the veteran's Metformin was stopped "for now" and 
he was placed on sliding-scale insulin.  The report of Dr. 
Calabria's consultation states that he had "taken the 
precaution of putting [the veteran's] Metformin on hold."  
Although the discharge summary did not list the medication 
taken for the veteran's diabetes, the veteran testified at 
the March 2006 hearing that he was only taking Metformin for 
his diabetes.  He also indicated that his doctor told him to 
exercise as much as possible.  See hearing transcript.  Thus 
the record supports the conclusion that the veteran was 
placed on insulin during his relatively brief hospitalization 
as a precaution, but it does not support a conclusion that 
the veteran's diabetes requires insulin - as opposed to 
medication - for control.  In the absence of evidence that 
the veteran's type II diabetes mellitus requires insulin and 
the regulation of activities, an increased rating pursuant to 
38 C.F.R. § 4.119, Diagnostic Code 7913 (2006) is not 
warranted for any period since the effective date of service 
connection.  

B.	Peripheral neuropathy of the left and right lower 
extremities associated with type II diabetes 
mellitus

Service connection was initially granted for peripheral 
neuropathy, bilateral lower extremities, as related to 
service-connected type II diabetes mellitus, with a 
noncompensable evaluation effective November 18, 2002.  See 
April 2003 rating decision.  The veteran appealed the initial 
rating.  During the appeal, the RO assigned separate 10 
percent ratings for each lower extremity under 38 C.F.R. 
§ 4.124(a), Diagnostic Code 8521, effective May 8, 2001, and 
subsequently granted an increase to 20 percent for both lower 
extremities, effective from March 2, 2005.  See rating 
decisions dated April 2004 and June 2005.  Despite the 
increase granted, the veteran's appeal for an increased 
rating remains before the Board.  Cf. AB v. Brown, 6 Vet. 
App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).  Thus, the Board will consider 
whether the evidence supports a rating higher than 10 percent 
before March 2, 2005, and a rating higher than 20 percent 
thereafter.

Diagnostic Code 8521 rates paralysis of the external 
popliteal nerve (common peroneal) and provides evaluations of 
10, 20, and 30 percent for incomplete paralysis which is 
mild, moderate, and severe, respectively.  A 40 percent 
evaluation is warranted for complete paralysis of the 
external popliteal nerve manifested by foot drop and slight 
droop of first phalanges of all toes, cannot dorsiflex the 
foot, extension (dorsal flexion) of proximal phalanges of 
toes lost; abduction of foot lost, adduction weakened; 
anesthesia covers entire dorsum of foot and toes.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8521 (2006).  

The veteran underwent a VA C&P heart examination on January 
21, 2004, at which time his service-connected peripheral 
neuropathy of the left and right lower extremities associated 
with type II diabetes was described as moderate.  At that 
time, he reported numbness and a burning sensation in both 
feet, and sensation to touch and pinprick was diminished.  
The evidence of record prior to the examination does not 
indicate that the veteran suffered more than mild symptoms of 
peripheral neuropathy of the bilateral lower extremities.  
See e.g., November 2002 record from Cortez Foot and Ankle 
Specialists.  This report noted that the veteran complained 
of burning pain in the entire plantar surface of both feet.  
Although intact proprioception was noted, the veteran had 
bilateral loss of protective sensation, and decreased light 
touch and sharp/dull discrimination at toe level, and the 
examiner was unable to elicit reflexes.  Since the January 
2004 VA examination is the earliest evidence of record 
establishing that the veteran suffers moderate symptoms, the 
assignment of an initial evaluation greater than 10 percent 
under Diagnostic Code 8521 is not warranted prior to January 
21, 2004.  The assignment of a 20 percent rating as of 
January 21, 2004 is warranted, however, as the diagnosis 
rendered at the examination meets the criteria for a 20 
percent rating under Diagnostic Code 8521.  In this respect, 
the veteran's claim for an increased rating is granted, as 
the effective date is earlier than the date of March 2, 2005 
assigned by the RO.  

Although the evidence shows a progression in the peripheral 
neuropathy, the evidence of record does not support the 
assignment of an evaluation in excess of 20 percent as of 
January 21, 2004, as the status of the veteran's bilateral 
peripheral neuropathy has never been described as severe.  
See March 2005 peripheral nerves examination (moderately 
severe).  Notably, although Diagnostic Code 8521 does not 
contain a listing for "moderately severe" incomplete 
paralysis of the nerve, Diagnostic Code 8520 does have such 
an intermediate rating between "moderate" and "severe" 
incomplete paralysis.  Thus, the Board concludes that the 
description of "moderately severe" peripheral neuropathy 
does not more nearly approximate severe incomplete paralysis 
of the nerve.  See 38 C.F.R. § 4.7.  

Although evidence of record establishes that the veteran has 
had all the toes on his right foot amputated since the 
inception of his appeal, a November 2005 consult found no 
focal neurological findings, and a post-surgical consultation 
found left lower extremity strength at 5/5; sensory tests of 
the left lower extremity appeared to be completely intact 
even for position sense; and the right lower extremity had at 
least above antigravity strength proximally.  See Blake 
Medical Center records.  Consequently, the Board concludes 
that the evidence does not support assignment of a rating 
higher than 20 percent since January 2004.

III.	Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

As service connection has been granted for the claimed heart 
disease, any defect in the notice or assistance given to the 
veteran was harmless.

The appeal concerning the initial disability evaluations 
arises from a March 2002 rating decision.  Prior to this 
decision, the veteran was given section 5103(a) notice in a 
January 2002 letter that advised him of the evidence needed 
to establish service connection, what evidence he should 
submit, and what evidence VA would obtain.  As the question 
of the initial rating was raised in the notice of 
disagreement (NOD), the RO followed Section 7105(d) 
procedures.  VAOPGCPREC 8-2003 held that, if, in response to 
notice of its decision on a claim for which VA has already 
given the section 5103(a) notice, VA receives a notice of 
disagreement that raises a new issue, section 7105(d) 
requires VA to take proper action and issue a statement of 
the case if the disagreement is not resolved, but 
section 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue. The Board is bound to follow this precedent 
opinion.  38 U.S.C.A. § 7104(c) (West 2002).  The Board also 
acknowledges that the veteran was not provided notice as to 
the effective date or, initially, notice of the necessary 
evidence to support a claim for increased rating.  There is 
no prejudice to the veteran in proceeding with the issuance 
of a final decision, however, as his claims for service 
connection were substantiated, he has not disagreed with the 
effective date of the award, and he was subsequently given 
notice and an opportunity to provide information, evidence, 
and argument concerning a higher initial rating.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  

The veteran was instructed to give VA any pertinent evidence 
in his possession in a February 2005 letter, as well as the 
Statements of the Case (SOCs) dated January 2004 and April 
2004.  As such, VA fulfilled its notification duties.  
Quartuccio, 16 Vet. App. At 187.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  In this case, the veteran's 
service, private and VA medical records have been associated 
with the claims file, and he was afforded several VA 
examinations to determine the current level of his 
disabilities.  The record does not suggest the existence of 
additional, pertinent evidence that has not been obtained.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Service connection for coronary artery disease with atrial 
fibrillation, as secondary to service-connected type II 
diabetes mellitus, is granted.

A disability rating in excess of 20 percent for type II 
diabetes mellitus is denied.

A disability rating in excess of 10 percent for peripheral 
neuropathy of the left lower extremity associated with type 
II diabetes mellitus is denied prior to January 21, 2004.  

A 20 percent rating for peripheral neuropathy of the right 
lower extremity associated with type II diabetes mellitus is 
granted as of January 21, 2004, subject to controlling 
regulations governing the payment of monetary benefits.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


